DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,10,31-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. 20150108484 in view of CN108054291 TIANMA MICRO ELECTRONICS CO LTD (hereinafter Wang).

    PNG
    media_image1.png
    443
    720
    media_image1.png
    Greyscale


Regarding claim 1, fig. 2 of Park discloses a display device, comprising: 
a substrate 110; 
a plurality of transistors disposed on the substrate; and 
a multi-layer insulating film (190/160) disposed on the transistors, 
wherein the multi-layer insulating film includes a first insulating film 190 and a second insulating film 160,
the multi-layer insulating film includes a first region in which the first insulating film and the second insulating film overlap each other in a direction perpendicular to the substrate and a second region (stress relief openings filled with 190) in which the first insulating film is disposed, 
the first region overlaps the plurality of transistors, and 
the first insulating film 190 is not disposed between the second insulating film 160 and the substrate 110.
 wherein the modulus of the first insulating film and the modulus of the second insulating film is Young's modulus.
However, Wang discloses a flexible display panel, a flexible display device and preparation method of the flexible display panel, provided with one organic transition layer before the planarization layer set on the flexible substrate, and the elastic modulus of the organic transition layer is less than the elastic modulus of the planarization layer, relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.
Note Wang teaches, that before a planarization layer is form, a transition layer with elastic modulus than that of the planarization layer is necessary for relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.
 Note that Park layer 190 is a planarization layer and 160 is a transition layer before the planarization layer set on the flexible substrate.
As such, it would have been obvious to form a display device of Park further comprising a modulus of the second insulating film is lower than a modulus of the first insulating film, wherein the modulus of the first insulating film and the modulus of the second insulating film is Young's modulus such as taught by Wang for relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.

    PNG
    media_image1.png
    443
    720
    media_image1.png
    Greyscale


Regarding claim 31, fig. 2 of Park discloses a display device, comprising: 
a substrate 110;
8a plurality of transistors disposed on the substrate; 
an interlayer insulating film 150 disposed on the transistors; and 
a multi-layer insulating film (190/160) disposed on the interlayer insulating film 150,
wherein the multi-layer insulating film includes a first insulating film 190 and a second insulating film 160,
the multi-layer insulating film includes a first region overlapping the transistors and a second region (stress relief openings filled with 190) not overlapping the transistors, 
the second insulating film 160 contacts the interlayer insulating film 150 in the first region, 

Park does not disclose of a modulus of the first insulating film is larger than a modulus of the second insulating film, wherein the modulus of the first insulating film and the modulus of the second insulating film is Young's modulus.
However, Wang discloses a flexible display panel, a flexible display device and preparation method of the flexible display panel, provided with one organic transition layer before the planarization layer set on the flexible substrate, and the elastic modulus of the organic transition layer is less than the elastic modulus of the planarization layer, relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.
Note Wang teaches, that before a planarization layer is form, a transition layer with elastic modulus than that of the planarization layer is necessary for relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.
 Note that Park layer 190 is a planarization layer and 160 is a transition layer before the planarization layer set on the flexible substrate.
As such, it would have been obvious to form a display device of Park further comprising of a modulus of the first insulating film is larger than a modulus of the second insulating film, wherein the modulus of the first insulating film and the modulus of the second insulating film is Young's modulus such as taught by Wang for relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.

    PNG
    media_image1.png
    443
    720
    media_image1.png
    Greyscale

Regarding claim 37, fig. 2 of Park discloses a display device, comprising: 
a substrate 110; 
first and second transistors disposed on the substrate; and 
a multi-layer insulating film (190/160) disposed on the first and second transistors, 
wherein the multi-layer insulating film includes a first insulating film 190 and a second insulating film 160, 
the first insulating film and the second insulating film overlap each other and the first and second transistors, 
the first insulating film 190 and the second insulating 160 directly contact an interlayer insulating film 150, and the first insulating film 190 is not disposed between the second insulating film 160 and the substrate 110.

However, Wang discloses a flexible display panel, a flexible display device and preparation method of the flexible display panel, provided with one organic transition layer before the planarization layer set on the flexible substrate, and the elastic modulus of the organic transition layer is less than the elastic modulus of the planarization layer, relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.
Note Wang teaches, that before a planarization layer is form, a transition layer with elastic modulus than that of the planarization layer is necessary for relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.
 Note that Park layer 190 is a planarization layer and 160 is a transition layer before the planarization layer set on the flexible substrate.
As such, it would have been obvious to form a display device of Park further comprising of a modulus of the second insulating film is different than a modulus of the first insulating film, 10wherein the modulus of the first insulating film and the modulus of the second insulating film is Yong's modulus such as taught by Wang for relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.



Regarding claim 3, fig. 2 of Park discloses wherein the second region does not overlap the transistors in the direction perpendicular to the substrate.

Regarding claim 8, fig. 2 of Park discloses wherein the first region overlaps a data line (source and drain electrodes).

Regarding claim 10, fig. 2 of Park discloses further comprising: an interlayer insulating film 150 disposed between the transistors and the multi-layer insulating film, wherein the interlayer insulating film 150 and the second insulating film contact each other in the first region, and the interlayer insulating film 150 and the first insulating film contact each other in the second region.

Regarding claims 4-7 and 32-34, Nguyen does not disclose wherein the modulus of the first insulating film is 5 to 30 times the modulus of the second insulating film, wherein the modulus of the first insulating film is 80 GPa to 150 GPa, wherein the modulus of the second insulating film is 5 GPa to 10 GPa, wherein the first insulating film includes an inorganic material, and the second insulating film includes an organic material.
However, it would have been obvious to form display comprising wherein the modulus of the first insulating film is 5 to 30 times the modulus of the second insulating film, wherein the modulus of the first insulating film is 80 GPa to 150 GPa, wherein the modulus of the second insulating film is 5 GPa to 10 GPa, wherein the first insulating film includes an inorganic material, and the second insulating film  In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 35, fig. 2 of Park discloses wherein the first region overlaps a data line (source and drain electrodes).

Regarding claim 38, fig. 2 of Park discloses wherein first and second electrodes (source and drain electrodes) of the first transistor are disposed in the interlayer insulating film 150.

Regarding claim 39, fig. 2 of Park discloses wherein the first insulating film 190 is disposed on an upper and a side surface of the second insulating film 160.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.